909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett A. FORD, Plaintiff-Appellant,v.John TARTER, Defendant-Appellee.
No. 89-6421.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.As Amended Aug. 29, 1990.

1
Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and RICHARD A. ENSLEN, District Judge.*

ORDER

2
Everett A. Ford, a Kentucky prisoner proceeding pro se, appeals from the order of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, Ford brought suit against a Louisville, Kentucky, police officer.  Ford alleged that his constitutional rights were violated by the officer's grand jury testimony that Ford claimed was perjured.


4
The district court dismissed the complaint sua sponte on the grounds that it was frivolous pursuant to 28 U.S.C. Sec. 1915(d) and Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The court held that the officer was immune from damages for his testimony as a witness.   Briscoe v. LaHue, 460 U.S. 325, 341-43 (1983);  Macko v. Byron, 760 F.2d 95, 97 (6th Cir.1983) (per curiam).


5
Upon review, we find no error.  Accordingly, the judgment of the district court is hereby affirmed for the reasons set forth by the district court in its October 26, 1989, memorandum.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation